Citation Nr: 1811411	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-10 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for meningitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1977 to August 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas, that denied service connection for meningitis with seizures.  

In June 2015, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

In August 2015, the Board remanded the issue of entitlement to service connection for meningitis with seizures for further development.  

A January 2017 RO decision granted service connection and a 10 percent rating for complex partial seizures, effective March 21, 2008.  Therefore, the issue of entitlement to service connection for seizures is no longer on appeal.  

In September 2017, the Board requested a Veterans Health Administration (VHA) opinion, as to the issue of entitlement to service connection for meningitis, and the VHA opinion was obtained in November 2017.  In December 2017, the Veteran and her representative were provided with a copy of the November 2017 VHA opinion.  No additional evidence was submitted in response by the Veteran or her representative.

The Board notes that the Veteran has appealed an issue of entitlement to waiver of the recovery of an overpayment of Department of Veterans Affairs (VA) disability compensation benefits in the amount of $8,573.00, to include the preliminary issue of the validity of the debt.  In a December 2015 VA Form 9, the Veteran requested that she be scheduled for a Board videoconference hearing in regard to that issue.   The Board notes, however, that the issue of entitlement to waiver of the recovery of an overpayment of Department of Veterans Affairs (VA) disability compensation benefits in the amount of $8,573.00, to include the preliminary issue of the validity of the debt, has not yet been certified to the Board.  Thus, as that issue is not properly before the Board at this time, the RO should continue with development of that issue and then certify it to the Board.  


FINDING OF FACT

The Veteran does not currently have meningitis.  


CONCLUSION OF LAW

The criteria for service connection for meningitis have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service connection is in effect for complex partial seizures.  She is also service-connected for hysterical neurosis and for a left ankle disability (instability of the lateral collateral ligament of the left ankle).  

The Veteran contends that she has meningitis, or residuals of meningitis, that are related to service.  She maintains that she was treated for meningitis during service in 1978.  The Veteran reports that she has neck problems, photophobia, and headaches which she believes are current residuals of her meningitis.  The Veteran essentially asserts that she was treated for meningitis during service and that she has suffered from residuals of meningitis since that time.  

The service treatment records show treatment for possible meningitis.  A December 1978 doctor's orders report notes that the Veteran was admitted with a diagnosis of viral versus mycoplasma pneumonia.  There was a notation that the Veteran's condition was stable.  The Veteran was prescribed medication, including Erythromycin and Actifed. 

Post-service private and VA treatment records, including examination reports, do not specifically show treatment for meningitis.  Such records do include reports by the Veteran that she had seizures as a result of meningitis during service.  

For example, a May 2008 VA neurology consultation report notes that a review of the Veteran's records indicate that she was previously seen in the neurology clinic in 2005 for management of migraine headaches, and for a cerebrovascular accident with left-sided residual weakness, but that she was not treated for seizures.  The Veteran reported that her seizures began after she was treated for meningitis during basic training in "1976."  The assessment was a probable recurrence of a complex partial seizure disorder based on the Veteran's history and description versus transient ischemic attacks.  The examiner indicated that the Veteran had multiple complex medical problems including a stroke, migraine headaches, and recurrent Bell's palsy.  

A December 2016 VA central nervous system and neuromuscular diseases examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that she contracted viral meningitis in "1976" and "1977" while she was in service and that she also suffered seizures and tremors.  She stated that she was started on Cogentin and Tegretol at that time.  The Veteran indicated that the Cogentin was eventually discontinued, and that she was presently taking Topiramate for seizures, with her last seizure one year earlier.  The examiner indicated that the provided records mentioned both complex and partial seizures, as well as pseudo seizures.  It was noted that the Veteran had undergone bilateral above-the-knee amputations secondary to infection and that she had reportedly had a stroke with weakness, but that her strength had recovered.  The diagnosis was complex partial seizures.  

A December 2016 VA seizure disorders examination report includes a notation that the Veteran's claims file was reviewed.  The history was the same as listed pursuant to the December 2016 VA central nervous system and neuromuscular diseases examination report.  The diagnosis was psychomotor epilepsy (complex partial seizures, temporal lobe seizures).  

The examiner, who performed both the December 2016 VA central nervous system and neuromuscular examination report and the December 2016 VA seizures examination report, indicated that an October 12, 1978, treatment entry notes a diagnosis of viral versus mycoplasma pneumonia.  The examiner stated that although such was not meningitis, the Veteran was admitted and started on an appropriate antibiotic for mycoplasm pneumoniae, Erythromycin.  The examiner also incorrectly discussed a November 1978 treatment entry which referred to another veteran and included a diagnosis of fever and chills secondary to septicemia.  The examiner stated that the Veteran was documented to have septicemia that was likely secondary to mycoplasma pneumoniae that was known to be caused by either encephalitis or meningitis, each known to possibly cause seizures, and that the Veteran was noted to have myoclonus, a clinical sign of seizures often related to meningitis and/or encephalitis.  The examiner indicated that seizures were suggested as an etiology of ongoing psychiatric conditions in 1981.  The examiner further reported that complex partial seizures were associated with psychological symptoms and that there was no evidence to the contrary.  The examiner commented that it was therefore at least as likely as not (50 percent or greater probability) that the Veteran's present seizures were incurred in or caused by the claimed in-service injury, event, or illness, albeit that there was no record of ongoing chronic or recurring meningitis.  The examiner stated that as there was no record of ongoing chronic or recurring meningitis, it was less likely as not (less than 50 percent probability) that such disorder was incurred in or caused by the claimed in-service injury, event, or illness.  

In an April 2017 addendum to the December 2016 VA central nervous system and neuromuscular examination report and the December 2016 VA seizure disorders examination report, the same examiner reported that the Veteran was prescribed Topiramate for headaches and symptoms that were possibly epileptic.  The examiner stated that there were no contemporaneous records of meningitis with seizures in 2006, but that several historical notes recanted it, such as a note dated in May 2008 which reported that the Veteran's seizures began after she was treated for meningitis during basic training in "1976," and that she was treated with Dilantin for several years without a recurrence.  The examiner maintained that seizures were also suggested as an etiology of a psychological condition during a hospitalization in 1981.  The examiner stated that it was historically noted that the Veteran suffered meningitis and seizures in "1976."  The examiner reported that seizures were suggested as an etiology of ongoing psychiatric conditions in 1981, that complex partial seizures were associated with psychological symptoms, and that there was no evidence to the contrary.  The examiner commented that it was at least as likely as not (50 percent or greater probability) that the Veteran's present seizures were incurred in or caused by the claimed in-service injury, event, or illness, albeit that there was no record of ongoing chronic or recurring meningitis.  

A VHA opinion, received in November 2017, was provided by an expert in neurology.  The VHA expert indicated that after a review of the Veteran's claims file, he could find no evidence that the Veteran was presently diagnosed with meningitis.  The expert reported that there were results from a spinal tap performed in December 1977 in which the cerebrospinal fluid (CSF) studies were reportedly normal.  The expert indicated that there was no evidence of a central nervous system (CNS) infection.  The expert maintained that a review of past neurology notes, including notes up to June 2017, do not indicate recurrent or ongoing treatment for meningitis.  

The expert reported that the Veteran maintained that she was treated for meningitis during service in 1978.  The expert stated that the records were silent for a diagnosis of meningitis at that time.  The expert indicated that there was a mention that the Veteran was treated for viral or mycoplasma pneumonia in December 1978, with Erythromycin and Actifed, and that her condition was stable.  The expert related that if meningitis was suspected, then a spinal tap must be performed to confirm the diagnosis.  The expert stated that the Veteran did not have a spinal tap performed confirming a diagnosis of meningitis.  The expert indicated that as he could not locate any evidence that the Veteran had meningitis, he could not attribute any of her current symptoms as residuals of meningitis.  The expert maintained that after a review of the Veteran's records, he also could not attribute any of her current symptoms to a presumptive diagnosis of past meningitis.  

The expert reported that the Veteran had been diagnosed with various psychiatric conditions since 1978, including hysterical neurosis; dysthymia; a generalized anxiety disorder, with panic attacks; intermittent explosive disorder; schizophrenia; posttraumatic stress disorder (PTSD); severe depression, with psychotic features; pseudo-seizures; and a borderline personality disorder.  The expert maintained that with the exception of the borderline personality disorder, those various psychiatric diagnoses may be attributed to her traumatic experiences during her military service, in particular, her reported rape during basic training.  

The expert indicated that, similarly, the Veteran had been claiming recurring strokes.  The expert reported that the Veteran was noted to have multiple risk factors, including hypertension; hyperlipidemia; diabetes; and obstructive sleep apnea which would increase the risk of a stroke.  The expert stated that despite the Veteran's complaints of multiple strokes, brain imaging had been negative for an infarct, including a negative May 2003 computed tomography scan when the Veteran presented with complaints of a left facial drop and a possible left central 7th facial weakness, a negative brain magnetic resonance imaging (MRI) study and head magnetic resonance angiography (MRA) study in February 2005 when she presented with right facial weakness and a persistent headache, and a negative brain MRI study in April 2011 when she again presented with a possible stroke.  The expert stated that there was also a negative head computed tomography scan in August 2011.  It was noted that the Veteran also claimed a cerebrovascular accident in April 2015 for which she received a "TPA," but claimed persistent left facial weakness and left arm weakness.  The expert reported that the Veteran was status post bilateral lower extremity amputations secondary to prior knee surgeries and an infection.  The expert stated that the Veteran was seen by neurology who felt that she had left Bell's palsy with embellishment to appear as if she had a stroke.  The expert related that a brain MRI study in May 2015 was again negative for a stroke.  The expert commented that although strokes could be seen in a setting of acute meningitis, there was no evidence to support a diagnosis of active, ongoing, meningitis in the Veteran spanning a time period of over thirty-five years.  It was noted that any stroke she may have possibly had was most likely due to her multiple vascular risk factors.  

The expert reported that the Veteran had already been service-connected for seizures.  It was noted that a neurology note in April 2015 found the Veteran to have left-sided weakness, as well as pseudo-seizures.  The expert stated that Topamax was refilled at that time as a mood stabilizer, but that it was noted in the Veteran's records that she did not have true epileptic events.  The expert related that a subsequent June 2017 indicated continued Topamax for treatment of migraine headaches with a further increase of Topamax to a dose of 150mg 2/day, with Aleve, as needed for headaches and treatment of seizures.  It was noted that a two-hour prolonged electroencephalogram (EEG) performed in February 2014 was reported as a normal asleep and awake EEG.  The expert indicated that a past EEG dated in June 2008 was reportedly a normal asleep and awake EEG without paroxysmal discharges indicative of a seizure.  

The expert stated that the Veteran was seen by a VA epilepsy clinic in May 2008 and it was noted that, historically, she was treated with Dilantin for several years without a seizure recurrence, as prescribed by a non-VA psychiatrist, and that she stopped taking the seizure medication in 2006 as she had been seizure free.  The expert related that records concerning the Veteran's previous Dilantin use during basic training were not seen.  The expert reported that the Veteran was started on Lamictal in 2008 for possible partial complex seizures, by the Veteran's description, and that a brain MRI study and an EEG were also ordered and were normal.  The expert maintained that a neurology note in June 2017 indicates that the Veteran continued to do well in terms of seizures without a recurrence in the previous three years.  The expert related that it was not clear from a review of the records if the Veteran truly had a diagnosis of epilepsy versus pseudo-seizures.  The expert stated that meningitis was a risk factor for the development of epilepsy, but not of pseudo-seizures.  The expert related that psychiatric conditions, in particular sexual trauma, were a risk factor for pseudo-seizures (psychogenic non-epileptic spells).  

The expert reported that the Veteran was treated for viral mycoplasma pneumonia in 1978 with Erythromycin and Actifed during her military service.  The expert indicated that there was a supposition that the Veteran may have had meningitis in addition to pneumonia, but that there was no actual documentation of positive CSF laboratory studies confirming a CSF infection.  It was noted that a spinal tap performed in December 1977 shows normal CSF laboratory studies.  

The expert indicated that the Veteran's complaints of neck problems, photophobia, and headaches could be attributed to her documented migraine headaches, which was unrelated to presumed past meningitis.  The expert also maintained that the Veteran's current headaches also could not be attributed to ongoing meningitis.  It was noted that multiple brain imaging, to include head computed tomography scans and brain MRI studies, have not shown any reported intracranial abnormalities.  The expert stated that the Veteran was currently treated with Topiramate for her migraine headaches.  The expert indicated that there was no evidence to support chronic or recurring meningitis in the Veteran's records.  

The expert stated that the Veteran's report of recurrent strokes over the years was not a sequela of past presumed meningitis, and that there was no indication of active, ongoing meningitis as a cause of recurrent strokes.  The expert indicated that the Veteran's other unrelated medical conditions, including diabetes; hypertension; hyperlipidemia; and obstructive sleep apnea put her at a higher risk for vascular events, including strokes.  It was noted that multiple brain imaging studies over the years to include head computed tomography scans and brain MRI studies had been negative.  

The expert stated that seizures could be a residual of past meningitis, especially if there was also evidence of meningo-encephalitis or scarring on the brain from a past infection.  The expert indicated that the Veteran was already service-connected for seizures and no further opinion was requested regarding seizures.  

The expert maintained that the Veteran's multiple psychiatric diagnoses, including hysterical neurosis; dysthymia; a generalized anxiety disorder, with panic attacks; an intermittent explosive disorder; schizophrenia; PTSD; severe depression, with psychotic features; and pseudo-seizures were more likely related to the trauma (rape) she experienced during basic training and not to residuals of meningitis.  It was noted that the Veteran had also been diagnosed with a borderline personality disorder, which was unrelated to her military service.  

The expert indicated that it was his opinion that the Veteran did not have any residuals of her presumed in-service meningitis, excluding possible seizures, and that there was no evidence of ongoing, chronic or recurrent seizures.  The expert commented that, therefore, it was less likely than not that the Veteran's current complaints were related to her military service.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that there are opinions of record, pursuant to a December 2016 VA central nervous system and neuromuscular diseases examination report and a December 2016 VA seizures examination report, with an April 2017 addendum, and a November 2017 VHA opinion, that address the etiology of the Veteran's claimed meningitis.  

The examiner, who performed both the December 2016 VA central nervous system and neuromuscular examination and the December 2016 VA seizure disorders examination report, following a review of the claims file, noted that an October 1978 treatment entry notes that the Veteran had a diagnosis of viral versus mycoplasma pneumonia.  The examiner stated that although such was not meningitis, the Veteran was admitted and started on an appropriate antibiotic for mycoplasm pneumoniae, Erythromycin.  The examiner also incorrectly discussed a November 1978 treatment entry which referred to another veteran and included a diagnosis of fever and chills secondary to septicemia.  The examiner stated that the Veteran was documented to have septicemia which was likely secondary to mycoplasma pneumoniae which was known to be caused by either encephalitis or meningitis, each known to possibly cause seizures, and that the Veteran was noted to have myoclonus, a clinical sign of seizures often related to meningitis and/or encephalitis.  The examiner specifically stated that as there was no record of ongoing chronic or recurring meningitis, it was less likely as not that such disorder was incurred in or caused by the claimed in-service injury, event, or illness.  

In an April 2017 addendum to the December 2016 VA central nervous system and neuromuscular examination report and the December 2016 VA seizure disorders examination report, the same examiner reported that the Veteran was prescribed Topiramate for headaches and symptoms which were possibly epileptic.  The examiner stated that there were no contemporaneous records of meningitis with seizures in 2006, but that several historical notes recanted it, such as a note dated in May 2008 which reported that the Veteran's seizures began after she was treated for meningitis during basic training in "1976," and that she was treated with Dilantin for several years without a recurrence.  The examiner stated that it was historically noted that the Veteran suffered meningitis and seizures in "1976."  The examiner maintained that as there was no record of ongoing chronic or recurring meningitis, it was less likely as not (less than 50 percent probability) that such disorder was incurred in or caused by the claimed in-service injury, event, or illness.  

The Board observes that, pursuant to the December 2016 VA central nervous system and neuromuscular examination and the December 2016 VA seizure disorders examination report, the examiner mistakenly referred to another veteran's November 1978 treatment entry which included a diagnosis of fever and chills secondary to septicemia.  The examiner also incorrectly stated that the Veteran was documented to have septicemia.  Additionally, the examiner found that the Veteran's complex partial seizures were related to her meningitis in service, but that she had no ongoing chronic or recurring meningitis, which appears to be contradictory.  The examiner also did not specifically address whether the Veteran had any residuals, other than seizures, of her possible in-service meningitis.  The Board further notes that in the April 2017 addendum, the same examiner again found that the Veteran had no ongoing chronic or recurring meningitis and that, therefore, such disorder was not related to service.  The Board notes, however, that the examiner did not address whether there were any other current residuals of meningitis, other than seizures.  Therefore, the Board finds that the examiner's opinions, pursuant to the December 2016 VA central nervous system and neuromuscular examination and the December 2016 VA seizure disorders examination report, with the April 2017 addendum, are not very probative in this matter.  

The Board observes that, pursuant to the November 2017 VHA opinion, the VHA expert specifically indicated that he could find no evidence that the Veteran was presently diagnosed with meningitis.  The expert maintained that a review of past neurology notes, including notes up to June 2017, do not indicate recurrent or ongoing treatment for meningitis.  Additionally, the expert specifically found that although strokes could be seen in a setting of acute meningitis, there was no evidence to support a diagnosis of active, ongoing, meningitis in the Veteran spanning a time period of over thirty-five years.  The expert indicated that as he could not locate any evidence that the Veteran had meningitis, he could not attribute any of her current symptoms as residuals of meningitis, and that he also could not attribute any of her current symptoms to a presumptive diagnosis of past meningitis.  The expert further indicated that the Veteran's complaints of neck problems, photophobia, and headaches could be attributed to her documented migraine headaches, which was unrelated to presumed past meningitis, and that the Veteran's current headaches also could not be attributed to ongoing meningitis.  The expert also found that the Veteran's report of recurrent strokes over the years was not a sequela of past presumed meningitis, and that there was no indication of active, ongoing meningitis as a cause of recurrent strokes.  

The expert maintained that the Veteran's multiple psychiatric diagnoses, including hysterical neurosis; dysthymia; a generalized anxiety disorder, with panic attacks; an intermittent explosive disorder; schizophrenia; PTSD; severe depression, with psychotic features; and pseudo-seizures were more likely related to the trauma (rape) she experienced during basic training and not to residuals of meningitis.  The expert finally indicated that it was his opinion that the Veteran did not have any residuals of her presumed in-service meningitis, excluding possible seizures, and that there was no evidence of ongoing, chronic or recurrent seizures, and that, therefore, it was less likely than not that the Veteran's current complaints were related to her military service.  The Board observes that the expert reviewed the Veteran's medical history in detail and discussed whether she had any residuals of possible meningitis in service.  The expert also provided detailed rationales for all of the opinions provided.  Therefore, the Board finds that the opinions provided by the VHA expert are the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).  Here, the evidence shows that the Veteran is not currently diagnosed with meningitis, or for that matter, with any residuals of meningitis.  

The Veteran essentially asserts that she has meningitis due to service.  However, while the Veteran is competent to report that she had problems that she thought were due to meningitis during service, or that she had those problems for many years, she is not competent to relate his currently claimed meningitis to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  In the Veteran's case, such a nexus opinion requires a certain level of expertise given the medically complex question.  A lay opinion is not sufficient in this case to prove nexus.  

Here, the preponderance of the evidence is against the claim for service connection for meningitis.  The evidence does not reflect that the Veteran has meningitis.  As there is no doubt to be resolved, service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for meningitis is denied.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


